I concur in the result but not all that is said, nor in the phraseology of the majority opinions.
I object particularly to the use of the phrase "ministerial act" when applied to the duties and functions of a district judge. District judges exercise a part of the judicial powers mentioned in section 1 of Article IV of our Constitution, which *Page 125 
powers are particularly enumerated in section 11, Article VIII of that instrument. This court said in State ex rel. Smith v.District Court, 50 Mont. 134, 140, 145 P. 721, 723 in referring to the powers vested in district courts, that "every power therein enumerated is judicial in character." (See, also,Jaqua v. Harkins, 40 Ind. App. 639, 82 N.E. 920.)